  Case: 1:19-cr-00050-MWM Doc #: 63 Filed: 10/09/20 Page: 1 of 5 PAGEID #: 195




                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                       WESTERN DIVISION - CINCINNATI

 UNITED STATES OF AMERICA,              :   Case No. 1:19-cr-50-MWM-1
                                        :
                   Plaintiff,           :   Judge Matthew W. McFarland
                                        :
             v.                         :
                                        :
 RENELL BARNETT,                        :
                                        :
                   Defendant.           :
______________________________________________________________________________

    ORDER DENYING MOTION FOR REVIEW OF DETENTION ORDER AND
                        REQUEST FOR BAIL (DOC. 60)
______________________________________________________________________________

      This case is before the Court on Defendant Renell Barnett’s Motion for Review of

Detention Order and Request for Bail (Doc. 60). On April 23, 2019, Mr. Barnett made his

initial appearance on a complaint and, on April 29, 2019, Magistrate Judge Karen

Litkovitz ordered that he be detained pending trial. On May 1, 2019, Mr. Barnett was

indicted with two other defendants on one count of engaging in a conspiracy to distribute

in excess of 100 grams of fentanyl and individually on five additional counts of

distribution and attempt to distribute fentanyl. (Doc. 15.) Mr. Barnett now asks the Court

to review the detention order and release him from custody pursuant to the Bail Reform

Act and the Fifth Amendment’s Due Process Clause. For the reasons below, Mr. Barnett’s

motion is DENIED.
  Case: 1:19-cr-00050-MWM Doc #: 63 Filed: 10/09/20 Page: 2 of 5 PAGEID #: 196




                                      ANALYSIS

      While the Sixth Circuit has not mandated a specific standard of review regarding

detention orders, the “majority view appears to favor … de novo review of detention

orders.” See United States v. Yamini, 91 F. Supp2nd 1125, 1127 (S.D. Ohio 2000).

      Under 18 U.S.C. § 3142(e)(3), there is a rebuttable presumption that no condition

or combination of conditions of release will reasonably assure the defendant’s

appearance at court proceedings and the safety of the community when there is probable

cause to believe the defendant committed a drug crime under the Controlled Substances

Act (21 U.S.C. § 801 et seq.), for which the defendant could be required to serve ten or

more years in prison. In this case, Mr. Barnett is subject to this presumption because the

Indictment establishes probable cause that he has committed such a crime. See United

States v. Hazime, 762 F.2d 34, 37 (6th Cir. 1985). The factors relevant to determining

whether a defendant may be released on bond are: (1) the nature and circumstances of

the offense charged, (2) the weight of the evidence against the defendant, (3) the history

and characteristics of the defendant, and (4) the nature and seriousness of the danger the

defendant’s release would pose to any person or the community. 18 U.S.C. § 3142(g).

      Regarding the first factor, Mr. Barnett is charged with conspiring to distribute

fentanyl, a notoriously lethal drug. He is specifically alleged to have, himself, sold

quantities of fentanyl on five different occasions. He and his co-defendants worked

together to arrange numerous drug transactions. Agents found during the execution of

search warrants of his and his co-defendant’s homes digital scales with residue,

suspected fentanyl packaged in the same manner as had been sold to sources, United

                                            2
    Case: 1:19-cr-00050-MWM Doc #: 63 Filed: 10/09/20 Page: 3 of 5 PAGEID #: 197




States currency banded in rubber bands, multiple cellular telephones and weapons.

        The second factor “goes to the weight of the evidence of dangerousness, not the

weight of the evidence of the defendant’s guilt.” United States v. Stone, 608 F.3d 939, 948

(6th Cir. 2010). The evidence surrounding the charges against Mr. Barnett raises serious

safety concerns. Fentanyl is one of the deadliest narcotics sold by drug dealers. Merely

2 milligrams is a lethal dose in most people. See United States Drug Enforcement

Administration, Media Galleries, Fentanyl, (available at https://www.dea.gov/galleries/drug-

images/fentanyl) (last visited 10/9/20). In this case, defendants are alleged to have

conspired to distribute more than 100 grams of fentanyl. Doing the math, 100 grams of

fentanyl contains 50,000 lethal doses. In addition, the National Institute on Drug Abuse

has observed that “[s]ome drug dealers are mixing fentanyl with other drugs, such as

heroin, cocaine, methamphetamine, and MDMA. . . . This is especially risky when people

taking drugs don’t realize they might contain fentanyl as a cheap but dangerous

additive,” making overdose more likely. See National Institutes of Health, Fentanyl

DrugFacts (available at https://www.drugabuse.gov/publications/drugfacts/fentanyl) (last

visited 10/9/20).1 The Sixth Circuit and its sister circuits have consistently upheld drug

trafficking as warranting detention because of the danger it poses to the community.

United States v. Stone, 608 F.3d 939 (6th Cir. 2010).

        The third factor is the history and characteristics of the defendant.                    As the

Magistrate Judge noted in her detention order, Mr. Barnett has a criminal history that


1The Court takes judicial notice of the facts from these publicly available government websites because
they are not subject to reasonable dispute and can be accurately and readily determined from sources
whose accuracy cannot reasonably be questioned. See Fed. R. Evid. 201(b)(2).

                                                    3
  Case: 1:19-cr-00050-MWM Doc #: 63 Filed: 10/09/20 Page: 4 of 5 PAGEID #: 198




includes offenses of a similar nature, including prior drug convictions; has violated the

conditions of probation, parole, or supervised release previously imposed by the Court;

is addicted to or abuses alcohol or mood-altering chemicals and is likely to continue such

conduct and violate the law or the conditions of bond if released; has provided

information that conflicts with the information provided by a third party contact; and has

failed to appear for court proceedings in the past. These facts do not support Mr.

Barnett’s assertion that he is neither a flight risk nor a serious danger to the community.

       The fourth factor—the danger to the community—has been discussed in the

context of the above three factors. Mr. Barnett would present a serious risk of harm to

the community if released.

       In rebuttal, Mr. Barnett asserts that he has a family in Ohio and has been extremely

involved in his children’s lives. He acknowledges that he has failed to appear as required

in prior state cases but argues that, having recognized the consequences of failing to

appear, he would not do so in the future. Mr. Barnett is also amenable to any electronic

monitoring device that the Court might require. Finally, he cites concerns regarding the

delay in bringing this matter to trial due to the determination of a co-defendant’s

competency to stand trial and the COVID-19 pandemic. As for the latter, Mr. Barnett

worries his health is at risk so long as he remains incarcerated at the Butler County Jail.

       Mr. Barnett’s assertions do not rebut the presumption that he should be detained.

The evidence and information of record establishes by a preponderance of the evidence

that Mr. Barnett’s release would pose a risk of nonappearance and further establishes, by

clear and convincing evidence, that his release would present a danger to the community.

                                             4
  Case: 1:19-cr-00050-MWM Doc #: 63 Filed: 10/09/20 Page: 5 of 5 PAGEID #: 199




In addition, the Court has taken measures to protect everyone involved from COVID-19

should this matter proceed to trial.         See General Order 20-27, available at

https://www.ohsd.uscourts.gov/sites/ohsd/files//General%20Order%2020-27.pdf.

                                   CONCLUSION

      For the above reasons, the Motion for Review of Detention Order and Request for

Bail (Doc. 60) is hereby DENIED.

      IT IS SO ORDERED.

                                               UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF OHIO


                                         By:      /s/ Matthew W. McFarland b
                                               JUDGE MATTHEW W. McFARLAND




                                         5
